Supplemental Opinion on Rehearing-.
Per Curiam.
*5567 *555The appellant has called our attention to the fact that by the decree of the district court the -appellee was. required to pay, in order to obtain a deed, the balance .of the purchase price of two-thirds- of the land, being seven hundred and thirty-eight dollars *556and ■eigh.ty-eigb.t cents, together with the interest thereon, and on the contract price of the remaining one-third, being six hundred and nineteen dollar® and forty-five, cents, at the rate of six per cent per annum, with annual rests from February 20, 1889. As the defendant did not appeal, the relief granted here will not be more favorable to him. Without inquiring what the rule would; be, badthe-eorrectnessofthe result been questioned, the opinion 'heretofore filed will be so far modified ¡as to require the defendant to pay ■seven hundred and thirty-eight dollars and eighty-eight cents, together with interest on one thousand three hundred and fifty-eight dollar® and thirty-three cents, at the rate of six per cent, per annum, with annual rests, from February 20, 1889, instead of the .amount therein named.